Felton, J.
An assignment of error in an appeal to the appellate division of the municipal court of Atlanta, excepting to an order overruling an oral motion for new trial, is incomplete and presents nothing for consideration by the appellate division, where the grounds of the oral motion do not appear. Holcomb v. Finch, 25 Ga. App. 261 (103 S. E. 38); L. & N. R. Co. v. Lovelace, 26 Ga. App. 286 (2) (106 S. E. 6); Autrey v. Carson Naval Stores Co., 29 Ga. App. 422 (115 S. E. 924); Freedman v. Bush, 30 Ga. App. 757 (119 S. E. 924); Sommer v. New York Pants Co., 33 Ga. App. 374 (3) (126 S. E. 266); Reese v. Miller, 33 Ga. App. 442 (2) (126 S. E. 904); Branon v. Ellbee Pictures Cor., 40 Ga. App. 450 (150 S. E. 168); Coppedge Dry Cleaning Co. v. Levine, 41 Ga. App. 382 (153 S. E. 206). Such exception to the overruling of an oral motion for new trial must state plainly and distinctly the grounds which were then and there urged, and where these do not appear, a general exception to the overruling of the motion will not suffice. This is true even though the exceptions to the overruling of the motion for new trial may set forth alleged errors, such as that the verdict and judgment are without evidence to support them, etc.; where the exceptions fail to indicate that the errors complained of were those urged in the motion for new trial. There having been no assignment of error before the appellate division of the municipal court of Atlanta, and since it is impossible for this court to determine from the record what error, if any, was committed, the judgment of the appellate division of the municipal court of Atlanta is affirmed.

Judgment aSSjirmed.


Stephens, P. J., and Sutton, J., concur.